Exhibit 10.1

Execution Version

AMENDMENT NO. 2

This AMENDMENT NO. 2, dated as of February 14, 2017 (this “Amendment”), is among
FOUR CORNERS OPERATING PARTNERSHIP, LP, a Delaware limited partnership, as
borrower (the “Borrower”), the Guarantors party hereto, the Lenders party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”). Reference is made to the Revolving Credit and Term Loan Agreement,
dated as of November 9, 2015 (as amended by the Omnibus Amendment and Waiver
dated as of August 2, 2016 and as further amended, modified, restated and
supplemented, the “Credit Agreement”), among the Borrower, Four Corners Property
Trust, Inc., a Maryland corporation, the Lenders referenced therein and the
Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings as set forth in the Credit Agreement, as amended hereby.

RECITALS

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders party hereto are willing to do
so on the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT. As of the Amendment Effective
Date (as defined in Section 4 hereof), the Credit Agreement is amended as
follows:

(i) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Asset Growth Achievement” and replacing it with the following:

“Asset Growth Achievement” means (i) the Borrower shall have delivered to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that the Borrower’s aggregate Asset Growth Capitalization Value with
respect to the Real Property Assets (which in respect of ground leases shall
only include Qualifying Ground Leases) acquired by the Borrower or Kerrow after
the Asset Transfer exceeds $300,000,000 and (ii) the Administrative Agent shall
have confirmed in writing to the Borrower that such evidence is satisfactory
(such confirmation not to be unreasonably withheld or delayed).

(ii) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new defined terms in the appropriate alphabetical order:

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, Interest Expense during such period on all
Unsecured Indebtedness. Consolidated Interest Expense, for any period, shall be
equal to the greater of (i) the actual Consolidated Interest Expense on all
Unsecured Indebtedness during such period and (ii) the Consolidated Interest
Expense that would be payable on all Unsecured Indebtedness during such period
using an assumed interest rate of 5.0% per annum.



--------------------------------------------------------------------------------

“Interest Expense” means, for any Person, interest expense of such Person (but
excluding any deferred financing costs and calculated without taking into
account gains or losses on early retirement of debt, debt modification charges,
and prepayment premiums but including such Person’s pro rata share of the
Interest Expense of each unconsolidated Joint Venture and Subsidiary in which
such Person holds an interest).

“Release Date” means, earliest date on which either of the following occurs:
(i) Asset Growth Achievement and (ii) the Unsecured Note Issuance.

“Unsecured Indebtedness” means the outstanding principal amount of Total
Indebtedness that is not secured by a Lien on any property, Equity Interests or
other assets.

“Unsecured Note Issuance” means the issuance by the Borrower of Indebtedness for
borrowed money after February 14, 2017 in the aggregate amount of at least
$50,000,000 to lenders who are not Subsidiaries or Affiliates of the Borrower;
provided that such Indebtedness shall: (i) be unsecured, (ii) not contain
covenants or events of default that, taken as a whole, are more favorable to the
lenders under such Indebtedness in any material respect than the terms of the
Facilities (as determined by the Borrower or, if requested by the Borrower, as
approved by the Administrative Agent) unless the Loan Documents are amended with
the approval of the Administrative Agent (without the need for approval by any
other Lender) to reflect such more favorable terms, (iii) not be guaranteed at
any time by any Parent Company or any other Person unless (x) such Parent
Company or such other Person is a Guarantor and (y) the terms of the guarantee
of such other Indebtedness by such Parent Company or such other Person are not
more favorable to the lenders under such other Indebtedness in any material
respect than the terms of the Facilities (as determined by the Borrower or, if
requested by the Borrower, as approved by the Administrative Agent) unless the
Loan Documents are amended with the approval of the Administrative Agent
(without the need for approval by any other Lender) to reflect such more
favorable terms, and (iv) have a scheduled maturity date later than the latest
scheduled maturity of the Facilities.

(iii) Clause (d) of Section 4.02 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(d) Prior to the Release Date, in the case of a Borrowing or an issuance of
Letter of Credit that results in an increase of $25,000,000 or more in the
aggregate principal balance outstanding under the Facilities as compared to the
outstanding amount under the Facilities as reflected in the Compliance
Certificate most recently delivered by the Borrower, if required pursuant to
Section 5.01(e), a Compliance Certificate that complies with the requirements
specified in Section 5.01(d) or is otherwise is in form and substance reasonably
acceptable to the Administrative Agent.

(iv) The final paragraph of Section 5.01(d) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

at any time prior to the Release Date, in the event that any Eligible
Unencumbered Real Property Asset has been sold or otherwise ceased to be an
Eligible Unencumbered Real Property Asset since the most recently ended quarter
for which a Compliance Certificate

 

2



--------------------------------------------------------------------------------

has been delivered, the Borrower shall deliver an additional Compliance
Certificate (with supporting calculations) with respect to the Maximum
Unencumbered Leverage Ratio and the Minimum Unencumbered Debt Service Coverage
Ratio with each Borrowing under the Facility, whether individually or in the
aggregate, that results in an increase of $25,000,000 or more in the aggregate
principal balance outstanding under the Facilities as compared to the
outstanding amount under the Facilities as reflected in the Compliance
Certificate most recently delivered by the Borrower (it being understood that
(i) such additional Compliance Certificate shall calculate the Property
Capitalization Values and Adjusted Annualized Net Operating Incomes of the
Eligible Unencumbered Real Property Assets that remain owned by the Borrower and
its Subsidiaries on the date of such certificate and that were not acquired
after the quarter-end for which a Compliance Certificate was most recently
delivered with the same values and incomes as were previously reported for such
Real Property Assets and (ii) the Property Capitalization Values and Adjusted
Annualized Net Operating Incomes of Real Property Assets acquired by Borrower,
Kerrow and their respective Subsidiaries after the quarter-end for which a
Compliance Certificate was most recently delivered that otherwise comply with
the eligibility requirements for Eligible Unencumbered Real Property Assets
shall be included in the calculation of pro forma compliance with the Maximum
Unencumbered Leverage Ratio and the Minimum Unencumbered Debt Service Coverage
Ratio without regard to whether the applicable Subsidiaries have been joined as
Guarantors or Pledgors, as applicable, of the Facility so long as such
Subsidiaries are not in violation of the requirements with respect to joinder as
Guarantors pursuant to Section 5.10(a) or Pledgors pursuant to Section 5.10(b));

(v) Each of Clauses (a), (b) and (c) of Section 5.10 of the Credit Agreement are
hereby amended and restated in its entirety as follows:

(a) At all times prior to the date of the Unsecured Note Issuance, with respect
to each Material Subsidiary that is not an Excluded Subsidiary (including any
Subsidiary that has ceased to be an Excluded Subsidiary), unless such Subsidiary
is not required to become a Subsidiary Guarantor pursuant to paragraphs 8, 9 or
10 of Article VIII or the definition of “Subsidiary Guarantor” (or any component
definition thereof), not later than concurrently with the first delivery of
financial statements under such clauses (a) or (c) of Section 5.01 following the
date when such Subsidiary becomes a Material Subsidiary (other than an Excluded
Subsidiary) (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrower shall cause (and shall cause the Company to
cause) such Material Subsidiary (A) to become a party to the Subsidiary Guaranty
as a Subsidiary Guarantor and (B) deliver to the Administrative Agent those
items that were delivered by each Subsidiary Guarantor on the Effective Date
pursuant to Section 4.01. For the purposes of calculation of compliance with the
financial covenants set forth in Section 6.12 in the applicable Compliance
Certificate delivered concurrently with the delivery of financial statements
under clauses (a) or (c) of Section 5.01, any joinder of a new Subsidiary
Guarantor completed by such date shall be deemed to have occurred as of the end
of the period to which such Compliance Certificate relates.

(b) At all times prior to the Release Date, not later than concurrently with the
first delivery of financial statements under such clauses (a) or (c) of
Section 5.01

 

3



--------------------------------------------------------------------------------

following the date when a Subsidiary becomes a Person described in the
definition of “Pledgor” (or such later date as the Administrative Agent may
agree in its sole discretion), each of the Company and the Borrower shall cause
such Subsidiary (including any such Subsidiary that has ceased to be an Excluded
Subsidiary) to (A) become a party to the Pledge Agreement and (B) pledge and
deliver to the Administrative Agent items of the nature of those that were
delivered by each Pledgor on the Effective Date pursuant to Section 4.01(c)(xiv)
and (xv)).

(c) Upon the Release Date, and so long as no Default or Event of Default has
occurred and is continuing on the Release Date, the Pledgors shall be released
from their obligations under the Pledge Agreement all without delivery of any
instrument or performance of any act by any Person, and the Administrative Agent
shall cause the prompt return to the Borrower of all original certificates and
instruments evidencing the Pledged Collateral previously delivered to the
Administrative Agent pursuant to the Pledge Agreement and the other Loan
Documents and provide such other documents or authorizations as may be
reasonably requested by the Borrower to evidence such release and release any
liens of record. Upon the date of the Unsecured Note Issuance, and so long as no
Default or Event of Default has occurred and is continuing on such date, the
Subsidiary Guarantors shall be released from their obligations under the
Guaranty (provided that such Subsidiary Guarantors are not guarantors of the
Unsecured Note Issuance) all without delivery of any instrument or performance
of any act by any Person, and the Administrative Agent shall provide such other
documents or authorizations as may be reasonably requested by the Borrower to
evidence such release and release any liens of record.

(vi) Each of Section 5.11, 6.04 and 6.08(a) is hereby amended by replacing each
reference therein to “Pari Passu Debt” with a reference to “Pari Passu Debt and
Unsecured Note Issuance”.

(vii) Each of Clauses (e) and (f) of Section 6.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(e) other Indebtedness of the Borrower, Kerrow and any of their respective
Subsidiaries (including any Permitted Separately Financed Subsidiary Debt) that
will not cause a breach of the financial covenants set forth in Section 6.12
(calculated on a pro forma basis) or otherwise cause a Default or Event of
Default; provided that any Indebtedness incurred by the Borrower, Kerrow or any
of their respective Subsidiaries in reliance on this Section 6.01(e) (other than
any Permitted Separately Financed Subsidiary Debt) shall: (1) only be incurred
after the occurrence of the Release Date, (2) be unsecured, (3) not contain
covenants or events of default that, taken as a whole, are more favorable to the
lenders under such other Indebtedness in any material respect than the terms of
the Facilities (as determined by the Borrower or, if requested by the Borrower,
as approved by the Administrative Agent) unless the Loan Documents are amended
with the approval of the Administrative Agent (without the need for approval by
any other Lender) to reflect such more favorable terms, (4) not be guaranteed at
any time by any Parent Company or any other Person unless (x) such Parent
Company or such other Person is a Guarantor and (y) the terms of the guarantee
of such other Indebtedness by

 

4



--------------------------------------------------------------------------------

such Parent Company or such other Person are not more favorable to the lenders
under such other Indebtedness in any material respect than the terms of the
Facilities (as determined by the Borrower or, if requested by the Borrower, as
approved by the Administrative Agent) unless the Loan Documents are amended with
the approval of the Administrative Agent (without the need for approval by any
other Lender) to reflect such more favorable terms, and (5) have a weighted
average maturity not earlier than the latest scheduled maturity of the
Facilities (“Pari Passu Debt”);

(f) other Indebtedness of the Borrower, Kerrow and any of their respective
Subsidiaries in an aggregate principal amount at any time outstanding not in
excess of $1,000,000; and

(viii) Section 6.01 of the Credit Agreement is hereby amended by adding the
following new Clause (g) to the end thereof:

(g) the Unsecured Note Issuance if the issuance thereof will not cause a breach
of the financial covenants set forth in Section 6.12 (calculated on a pro forma
basis) or otherwise cause a Default or Event of Default.

(ix) After giving effect to the amendment in clause (vi) above, Section 6.08(a)
of the Credit Agreement is hereby renumbered as Section 6.08.

(x) Section 6.08(b) of the Credit Agreement is hereby deleted in its entirety.

(xi) Each of Clauses (e), (g) and (h) of Section 6.12 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(e) Consolidated Adjusted Net Worth. Consolidated Tangible Net Worth to be less
than the sum of (i) $868,899,000 plus (ii) 75% of net cash proceeds from
issuances of Equity Interests by the Company after September 30, 2016.

(g) Maximum Leverage Ratio.

(i) Prior to the date of the Unsecured Note Issuance, Borrowing Base Debt to
exceed 60% of the sum of (without duplication) (A) Property Capitalization
Values of the aggregate Eligible Unencumbered Real Property Assets (including
any Eligible 1031 Properties) and (B) the Eligible Unencumbered Mortgage Note
Value (the “Maximum Unencumbered Leverage Ratio”); provided that at no time
shall (x) Eligible 1031 Properties included in the calculation of Maximum
Unencumbered Leverage Ratio hereunder exceed 5% of the sum, without duplication,
of (A) and (B) of this clause (g)(i), or (y) Eligible Unencumbered Mortgage Note
Value included in the calculation of Maximum Unencumbered Leverage Ratio
hereunder exceed 5% of the sum, without duplication, of (A) and (B) of this
clause (g)(i).

(ii) From and including the date of the Unsecured Note Issuance, Unsecured
Indebtedness to exceed 60% of the sum of (without duplication) (A) Property
Capitalization Values of the aggregate Eligible Unencumbered Real Property
Assets (including any Eligible 1031 Properties) and (B) the Eligible
Unencumbered Mortgage

 

5



--------------------------------------------------------------------------------

Note Value; provided that at no time shall (x) Eligible 1031 Properties included
in the calculation of Maximum Unencumbered Leverage Ratio hereunder exceed 5% of
the sum, without duplication, of (A) and (B) of this clause (g)(ii), or
(y) Eligible Unencumbered Mortgage Note Value included in the calculation of
Maximum Unencumbered Leverage Ratio hereunder exceed 5% of the sum, without
duplication, of (A) and (B) of this clause (g)(ii).

(h) Minimum Debt Service / Interest Coverage Ratio.

(i) Prior to the date of the Unsecured Note Issuance, the ratio of Adjusted
Annualized Net Operating Income of the Eligible Unencumbered Real Property
Assets to Annualized Assumed Debt Service Payments of the Company and its
Subsidiaries be less than 1.50 to 1.00 (the “Minimum Unencumbered Debt Service
Coverage Ratio”); provided that solely for the purpose of calculations pursuant
to this clause (h)(i), in the case of an Eligible Unencumbered Real Property
Asset that has been owned for less than one (1) full fiscal quarter, the
Adjusted Annualized Net Operating Income shall be calculated on a pro forma
basis as if such Eligible Unencumbered Real Property Asset had been owned for
the full fiscal quarter.

(ii) From and including the date of the Unsecured Note Issuance, the ratio of
Adjusted Annualized Net Operating Income of the Eligible Unencumbered Real
Property Assets to Consolidated Interest Expense be less than 2.00 to 1.00;
provided that solely for the purpose of calculations pursuant to this clause
(h)(ii), in the case of an Eligible Unencumbered Real Property Asset that has
been owned for less than one (1) full fiscal quarter, the Adjusted Annualized
Net Operating Income shall be calculated on a pro forma basis as if such
Eligible Unencumbered Real Property Asset had been owned for the full fiscal
quarter.

(xii) Clause (n) of Article VII of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(n) at any time prior to the Release Date, the first lien priority of any of the
Liens in favor of any of the Credit Parties in any Pledged Collateral shall be
invalid, unenforceable or lost at any time; or

(xiii) The eighth paragraph of Article VIII of the Credit Agreement is hereby
amended and restated in its entirety as follows:

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.02) to take any action requested by the Borrower
having the effect of releasing any guarantee or collateral obligations (i) in
connection with any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.02, (ii) upon the occurrence of
the Asset Growth Achievement or the Unsecured Note Issuance in accordance with
Section 5.10(c), (iii) in connection with any Guarantor ceasing to be a Material
Subsidiary or otherwise becoming an Excluded Subsidiary as a result of a
transaction permitted under the Loan Documents or (iv) under the circumstances
described in the immediately succeeding paragraph below.

 

6



--------------------------------------------------------------------------------

(xiv) The parenthetical in Clause (b) (vii) of Section 9.02 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(except as otherwise provided in Article VIII or upon the occurrence of the
Asset Growth Achievement or the Unsecured Note Issuance in accordance with
Section 5.10(c))

(xv) The parenthetical in Clause (b) (viii) of Section 9.02 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(except as otherwise provided in Article VIII or upon the occurrence of the
Unsecured Note Issuance in accordance with Section 5.10(c))

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce
the Administrative Agent and the Lenders party hereto to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders that the following statements are true, correct and complete:

(i) the execution and delivery of this Amendment is within the Borrower’s
partnership powers and has been duly authorized by all necessary partnership or
other organizational action on the part of the Borrower;

(ii) the execution and delivery of this Amendment (a) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter or any order, judgment or decree of any Governmental Authority,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any material
indenture, loan agreement, credit agreement, promissory note, letter of credit
or other agreement binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries (other than Liens created under the Loan Documents);

(iii) this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;

(iv) the representations and warranties made or deemed made by the Loan Parties
in the Credit Agreement are true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) as of the Amendment Effective Date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents; and

(v) no Default or Event of Default has occurred and is continuing.

 

7



--------------------------------------------------------------------------------

SECTION 3. ACKNOWLEDGEMENT, AGREEMENT AND CONSENT AND REPRESENTATIONS AND
WARRANTIES OF THE GUARANTORS AND THE PLEDGORS

(i) Each of the Guarantors and the Pledgors has read this Amendment and consents
to the terms hereof and further hereby confirms and agrees that, notwithstanding
the effectiveness of this Amendment, the obligations of such Guarantor or such
Pledgor, as applicable, under the applicable Guaranty, the applicable Pledge
Agreement (if any) and each of the other Loan Documents to which such Guarantor
or such Pledgor is a party shall not be impaired and the applicable Guaranty,
the applicable Pledge Agreement and the other Loan Documents to which such
Guarantor or such Pledgor is a party is, and shall continue to be, in full force
and effect and is hereby confirmed and ratified in all respects.

(ii) Each of the Guarantors and the Pledgors and the Borrower hereby
acknowledges and agrees that the Obligations guaranteed under the applicable
Guaranty and secured by the applicable Pledge Agreement will include all
Obligations under, and as defined in, the Credit Agreement as amended by this
Amendment.

(iii) Each of the Guarantors and the Pledgors acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor or such Pledgor is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor or such Pledgor to any future amendments to the
Credit Agreement.

SECTION 4. CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective
only upon the satisfaction of the following conditions precedent (the date of
satisfaction of such conditions being referred to as the “Amendment Effective
Date”):

(i) The Borrowers, the Guarantors, the Pledgors, the Administrative Agent and
the Lenders shall have indicated their consent to this Amendment by the
execution and delivery of the signature pages hereto to the Administrative
Agent.

(ii) The Administrative Agent shall have received all reasonable and documented
out of pocket expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel for which the Borrower agrees it
is responsible pursuant to Section 9.03 of the Credit Agreement) that are due
and payable in connection with this Amendment.

 

8



--------------------------------------------------------------------------------

SECTION 5. MISCELLANEOUS

(i) Reference to and Effect on the Loan Documents.

(A) On and after the Amendment Effective Date, each reference in any Loan
Document to any Loan Document amended hereby shall mean and be a reference to
such Loan Document as amended by this Amendment.

(B) Except as specifically amended by this Amendment, each of the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(C) The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Issuing Banks or any Lender under the Credit Agreement or any of the other
Loan Documents.

(D) This Amendment shall constitute a Loan Document.

(ii) Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

(iii) Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(iv) Counterparts; Effectiveness. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

FOUR CORNERS OPERATING PARTNERSHIP, LP By: FOUR CORNERS GP, LLC, its general
partner By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender and as Administrative Agent

By:  

/s/ Ryan M. Dempsey

Name:   Ryan M. Dempsey Title:   Authorized Officer

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as Lender

By:  

/s/ Kurt Mathison

Name:   Kurt Mathison Title:   Senior Vice President

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ John R. Mellott

Name:   John R. Mellott Title:   Director

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

Barclays Bank PLC,

as Lender

By:  

/s/ Graeme Palmer

Name:   Graeme Palmer Title:   Assistant Vice President

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

Fifth Third Bank,

as Lender

By:  

/s/ John A. Marian

Name:   John A. Marian Title:   Vice President

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

U.S. Bank National Association,

as Lender

By:  

/s/ Steven L. Sawyer

Name:   Steven L. Sawyer Title:   Senior Vice President

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as Lender

By:  

/s/ Dmitriy Barskiy

Name:   Dmitriy Barskiy Title:   Authorized Signatory

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:  

/s/ Ushma Dedhiya

Name:   Ushma Dedhiya Title:   Authorized Signatory

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as Lender

By:  

/s/ Mark E. Moody

Name:   Mark E. Moody Title:   Executive Vice President

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

Seaside National Bank & Trust,

as Lender

By:  

/s/ Kevin Kilgannon

Name:   Kevin Kilgannon Title:   SVP & Chief Credit Officer

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

Woodforest National Bank,

as Lender

By:  

/s/ John Ellis

Name:   John Ellis Title:   Senior Vice President

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

Each of the undersigned Guarantors and Pledgors hereby acknowledges, agrees and
consents to the foregoing Amendment.

 

FOUR CORNERS OPERATING PARTNERSHIP, LP By: FOUR CORNERS GP, LLC, its general
partner By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FOUR CORNERS PROPERTY TRUST, INC.,

a Maryland Corporation

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FOUR CORNERS GP, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FCPT GARDEN PROPERTIES, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FCPT SUNSHINE PROPERTIES, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

FCPT SW PROPERTIES, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FCPT INTERNATIONAL DRIVE, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FCPT RESTAURANT PROPERTIES, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FCPT REMINGTON PROPERTIES, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FCPT HOSPITALITY PROPERTIES, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FCPT KEYSTONE PROPERTIES 11, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

 

[Signature Page – Second Amendment]



--------------------------------------------------------------------------------

FCPT PA HOSPITALITY PROPERTIES 11, LLC, a Delaware limited liability company By:
 

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FCPT KEYSTONE PROPERTIES, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

FCPT PA HOSPITALITY PROPERTIES, LLC,

a Delaware limited liability company

By:  

/s/ Gerald R. Morgan

Name:   Gerald R. Morgan Title:   President

 

[Signature Page – Second Amendment]